In an action, inter alia, pursuant to Executive Law § 632-a to recover damages for wrongful death, the defendant appeals from an order of the Supreme Court, Dutchess County (Brands, J.), dated June 20, 2003, which denied his motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The defendant’s contention that the 2001 amendments to Executive Law § 632-a violated his equal protection and due process rights is improperly raised for the first time on appeal (see Cibro Petroleum Prods. v Chu, 67 NY2d 806 [1986]; Melahn v Hearn, 60 NY2d 944 [1983]; Matter of Coleman v Thomas, 295 AD2d 508 [2002]; Matter of Burkins v Scully, 108 AD2d 743 [1985]). The defendant argued before the Supreme Court only that the amendments constituted an ex post facto violation, a claim which he has abandoned on appeal. In any event, the defendant’s contention is without merit (see Snuszki v Wright, 193 Misc 2d 490 [2002], affd 1 AD3d 879 [2003]). Krausman, J.P., Goldstein, Luciano and Fisher, JJ., concur.